NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         JUL 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRIAN CLAROS-BEY,                               No. 16-16872

                Petitioner-Appellant,           D.C. No. 4:15-cv-00501-BGM

 v.
                                                MEMORANDUM*
J. T. SHARTLE,

                Respondent-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                Bruce G. Macdonald, Magistrate Judge, Presiding**

                             Submitted July 11, 2017***

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Brian Claros-Bey appeals pro se from the district court’s order denying his

28 U.S.C. § 2241 habeas corpus petition. We review the denial of a section 2241

petition de novo, see United States v. Lemoine, 546 F.3d 1042, 1046 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

      **     The parties consented to proceed before a magistrate judge.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2008), and we affirm.

      Claros-Bey was convicted in the Superior Court of the District of Columbia.

He was assessed $500 pursuant to the Victims of Violent Crime Compensation Act

of 1996 (“VVCCA”) and designated to serve his custodial sentence with United

States Bureau of Prisons (“BOP”). Claros-Bey contends that the BOP lacks

authority to collect, through its Inmate Financial Responsibility Program (“IFRP”),

the $500 VVCCA assessment. This claim is belied by the language of the

applicable statutes and regulations. Regardless of how the VVCA assessment is

categorized under 28 C.F.R. § 545.11(a), the BOP is authorized to collect Claros-

Bey’s VVCCA assessment from wages earned during his period of incarceration.

See D.C. Code § 24-101(a) (any person incarcerated pursuant to the District of

Columbia Official Code is in BOP custody and subject to BOP regulations); id. at

§ 4-516(a) (assessments made pursuant to the VVCCA shall be paid from wages

subsequently earned, including “in a facility of the Department of Corrections or

elsewhere”). Moreover, contrary to Claros-Bey’s contention, his participation in

the IFRP is voluntary and “does not implicate [his] constitutional rights.” See

Lemoine, 546 F.3d at 1049.

      AFFIRMED.

                                         2                                   16-16872